DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1, 10, & 16 of this application is patentably indistinct from claims 1, 10, & 16 of Application No. 17/552854. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, & 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, & 16 of copending Application No. 17/552873 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the same limitations that they share are the same but are disclosed using different words and language. First, both applications contain a probe beam explicitly disclosed as a probe beam in the current application but is listed as an “optical beam system” in application 17/552854. Second, the current application requires a coupling laser whereas application 17/552854 has tuning signal generator. Both have a detection beam that exists the sample sensor cell. Both provide Rydberg energy states in alkali atoms in said sensor cell. These systems and methods disclosed in the listed claims are not identical as worded, but are similar enough to be considered patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 11, & 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “approximately equal” in claims 3, 11, & independent claim 16 is a relative term which renders the claim indefinite. The term “approximately equal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What constitutes “approximately equal” in the context of these claims? Is a difference of 0.01% “approximately equal?” Is a difference of 0.1% “approximately equal?” Is a difference of 1% “approximately equal?” Is a difference of 10% “approximately equal?” Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 & 10 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Anderson et al (U.S. PGPub # 2016/0363617).
Regarding Independent Claim 1, Anderson teaches:
An electrometer (Title & Abstract) system comprising: 
a sensor cell (Fig. 4 Element 41.) comprising alkali metal atoms within(Fig. 4 Element 41 & paragraph 0046.); 
a probe laser configured to generate a probe beam (Fig. 4 Element 43 & paragraph 0046.), the probe beam being provided through the sensor cell (Fig. 4 Element 43 & paragraph 0046. See Examiner amended Fig. 4 below.); 
a coupling laser configured to generate a coupling beam (Fig. 4 Element 44 & paragraph 0046.), the coupling beam being provided through the sensor cell (See Examiner amended Fig. 4 below.) to combine with the probe beam provided through the sensor cell to provide a Rydberg energy state of the alkali metal atoms (Paragraphs 0009, 0012, 0030, 0034, 0042, 0043, 0046.), the probe beam exiting the sensor cell as a detection beam (Fig. 4 Element 43 & paragraph 0046.); and 
a sensor control system (Fig. 4 Element 46.)  configured to monitor the detection beam to detect an external signal based on monitoring a phase of the detection beam (Fig. 4 Element 46 & paragraph 0046. See also paragraph 0059).

    PNG
    media_image1.png
    525
    814
    media_image1.png
    Greyscale


Regarding Claim 2, Anderson teaches all elements of claim 1, upon which this claim depends.
Anderson teaches a splitting signal generator configured to generate a splitting signal having a predetermined frequency through the sensor cell to provide a pair of Autler-Townes frequency-spectrum transparency peaks about the Rydberg energy state associated with the alkali metal atoms (Paragraphs 0031, 0041, 0048, & 0068. See Fig. 6.), wherein the sensor control system is configured to detect the external signal based on the phase of the detection beam associated with at least one of the pair Autler-Townes frequency-spectrum transparency peaks (Paragraphs 0009, 0030-0031, 0035, 0041-0042, 0048, & 0068. See Fig. 6 wherein there is information regarding the electric field.).
Regarding Claim 3, Anderson teaches all elements of claim 1, upon which this claim depends.
Anderson teaches the sensor control system is configured to split the probe beam into a first probe beam and a second probe beam that are each provided through the sensor cell as a combined optical beam (Fig. 4 Element 46 & paragraph 0046. Paragraphs 0012, 0038 wherein the data processor implements the “steps of analyzing the measures atomic spectrum, comparing the spectral features from the measured atomic spectrum to the spectral features of the predetermined atomic spectra, and matching the measured atomic spectrum to a given spectrum in the predetermined atomic spectra.”), the first and second probe beams having respective frequencies that are approximately equal and opposite a frequency-spectrum transparency peak associated with the Rydberg energy state (Fig. 4 Elements 43 & 44. See paragraph 0046. Paragraphs 0031, 0041, 0048, & 0068.), wherein the detection beam corresponds to the combined optical beam exiting the sensor cell (Fig. 4 Elements 43, 44, and the output beam going to element 46. See paragraph 0046.).
Regarding Independent Claim 10, Anderson teaches:
A method for detecting an external signal via an electrometer system, the method comprising: 
directing a probe beam (Fig. 4 Element 43 & paragraph 0046.) through a sensor cell comprising an alkali metal atoms in a first direction (Fig. 4 Element 41 & paragraph 0046.); 
directing a coupling beam (Fig. 4 Element 44 & paragraph 0046.) through the sensor cell collinearly and anti-parallel with the probe beam to provide a Rydberg energy state of the alkali metal atoms (Fig. 4 Element 44 & paragraph 0046. Fig. 4 Element 41 & paragraph 0046. Paragraphs 0009, 0012, 0030, 0034, 0042, 0043, 0046.); 
providing a splitting signal having a predetermined frequency through the sensor cell to provide a pair of Autler-Townes frequency-spectrum transparency peaks about the Rydberg energy state associated with the alkali metal atoms (Paragraphs 0031, 0041, 0048, & 0068.); and 
monitoring a phase of a detection beam relative to at least one of the pair of Autler-Townes frequency-spectrum transparency peaks to detect the external signal (Fig. 4 Element 46 & paragraph 0046.), the detection beam corresponding to the probe beam exiting the sensor cell (Fig. 4 Element 46 & paragraph 0046.).

    PNG
    media_image2.png
    525
    814
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9, 11 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (U.S. PGPub # 2016/0363617) in view of Kim et al (Kim, Bongjune, et al. "A weakly-interacting many-body system of Rydberg polaritons based on electromagnetically induced transparency." Communications Physics 4.1 (2021): 1-8.).
Regarding Claim 8, Anderson teaches all elements of claim 1, upon which this claim depends.
Anderson does not explicitly teach the coupling beam is a first coupling beam, the system further comprising a second coupling beam, wherein the first and second coupling beams are combined to form a combined coupling beam that is provided through the sensor cell to combine with the probe beam provided through the sensor cell to provide the Rydberg energy state of the alkali metal atoms.
Kim teaches the coupling beam is a first coupling beam, the system further comprising a second coupling beam (See Fig. 1 Elements CLa, CLb, & CLc and associated text below wherein the beams all pass through splitters and are thus divided and recombined.), wherein the first and second coupling beams are combined to form a combined coupling beam that is provided through the sensor cell to combine with the probe beam provided through the sensor cell to provide the Rydberg energy state of the alkali metal atoms (See Fig. 1 Elements CLa, CLb, & CLc and associated text below wherein the beams all pass through splitters and are thus divided and recombined.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kim to the teachings of Anderson such that the coupling beam is a first coupling beam, the system further comprising a second coupling beam, wherein the first and second coupling beams are combined to form a combined coupling beam that is provided through the sensor cell to combine with the probe beam provided through the sensor cell to provide the Rydberg energy state of the alkali metal atoms because this allows one efficiently and effectively provide the necessary coupling in the amounts and intensity needed for the given purpose. 
Regarding Claim 9, Anderson teaches all elements of claim 1, upon which this claim depends.
Anderson teaches such that the sensor control system is configured to monitor the detection beam along an axis through the sensor cell to detect the external signal (Fig. 4 Element 46 & paragraph 0046. See also paragraph 0059).
Anderson does not explicitly teach optics configured to collimate the probe beam and the coupling beam to provide the probe beam and the coupling beam to be collinear and anti-parallel with respect to each other, such that the sensor control system is configured to monitor the detection beam along an axis through the sensor cell to detect the external signal.
Kim teaches optics configured to collimate the probe beam and the coupling beam to provide the probe beam and the coupling beam to be collinear and anti-parallel with respect to each other (See Fig. 1 Elements CLa, CLb, & CLc and associated text below.), 

    PNG
    media_image3.png
    580
    620
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kim to the teachings of Anderson such that the  optics would be configured to collimate the probe beam and the coupling beam to provide the probe beam and the coupling beam to be collinear and anti-parallel with respect to each other, such that the sensor control system is configured to monitor the detection beam along an axis through the sensor cell to detect the external signal because this allows one to narrow a beam of particles or waves. This allows one to cause the directions of motion to become more aligned in a specific direction thus controlling the intensity of the applied laser light at a specific point in space.
Regarding Claim 11, Anderson teaches all elements of claim 10, upon which this claim depends.
Anderson teaches associated with the respective pair of Autler-Townes frequency-spectrum transparency peaks (Paragraphs 0031, 0041, 0048, & 0068. Paragraphs 0012, 0038 wherein the data processor implements the “steps of analyzing the measures atomic spectrum, comparing the spectral features from the measured atomic spectrum to the spectral features of the predetermined atomic spectra, and matching the measured atomic spectrum to a given spectrum in the predetermined atomic spectra.”).
Anderson does not explicitly teach splitting the probe beam into a first probe beam and a second probe beam that are each provided through the sensor cell as a combined optical beam, wherein the detection beam corresponds to the combined optical beam exiting the sensor cell; and setting the first and second probe beams to have respective frequencies that are approximately equal to frequencies
Kim teaches splitting the probe beam into a first probe beam and a second probe beam that are each provided through the sensor cell as a combined optical beam, wherein the detection beam corresponds to the combined optical beam exiting the sensor cell (Fig. 1 Elements BSa, BSb & PBS and associated text. See all beam splitters and collimators directing the probe beams to the cell.); and setting the first and second probe beams to have respective frequencies that are approximately equal to frequencies (Fig. 1 Elements BSa, BSb & PBS and associated text. See all beam splitters and collimators directing the probe beams to the cell.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kim to the teachings of Anderson such that a sensor control system would be configured to split the probe beam into a first probe beam and a second probe beam that would each be provided through the sensor cell as a combined optical beam and exiting the sensor cell as a detection beam, the first and second probe beams having respective frequencies that are approximately equal to frequencies because this allows one to split incident light at a designated ratio into two separate beams. This allows one to control the intensity of the applied laser light.
Regarding Independent Claim 16, Anderson teaches:
An electrometer system comprising: 
a sensor cell comprising alkali metal atoms within (Fig. 4 Element 41 & paragraph 0046.); 
a probe laser configured to generate a probe beam (Fig. 4 Element 43 & paragraph 0046.); 
a coupling laser (Fig. 4 Element 44 & paragraph 0046.) configured to generate a coupling beam (Fig. 4 Element 44 & paragraph 0046.) that is provided through the sensor cell (Fig. 4 Element 41 & paragraph 0046.);  
a splitting signal generator configured to generate a splitting signal having a predetermined frequency through the sensor cell to provide a pair of Autler-Townes frequency-spectrum transparency peaks associated with the alkali metal atoms (Paragraphs 0031, 0041, 0048, & 0068. See Fig. 6.); and 
associated with the respective pair of Autler-Townes frequency-spectrum transparency peaks (Paragraphs 0031, 0041, 0048, & 0068.), the combined optical beam and the coupling beam providing a Rydberg energy state of the alkali metal atoms (Paragraphs 0029-0033.), the sensor control system being further configured to monitor the detection beam to detect an external signal based on monitoring a phase of the detection beam with respect to at least one of the Autler-Townes frequency-spectrum transparency peaks (Paragraphs 0031, 0041, 0048, & 0068. Paragraphs 0012, 0038 wherein the data processor implements the “steps of analyzing the measures atomic spectrum, comparing the spectral features from the measured atomic spectrum to the spectral features of the predetermined atomic spectra, and matching the measured atomic spectrum to a given spectrum in the predetermined atomic spectra.”).
Anderson does not explicitly teach:
a sensor control system configured to split the probe beam into a first probe beam and a second probe beam that are each provided through the sensor cell as a combined optical beam and exiting the sensor cell as a detection beam, the first and second probe beams having respective frequencies that are approximately equal to frequencies.
Kim teaches:
a sensor control system configured to split the probe beam into a first probe beam and a second probe beam that are each provided through the sensor cell as a combined optical beam and exiting the sensor cell as a detection beam (Fig. 1 Elements BSa, BSb & PBS and associated text.), the first and second probe beams having respective frequencies that are approximately equal to frequencies (Fig. 1 Elements BSa, BSb & PBS and associated text. See all beam splitters and collimators directing the probe beams to the cell.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kim to the teachings of Anderson such that a sensor control system would be configured to split the probe beam into a first probe beam and a second probe beam that would each be provided through the sensor cell as a combined optical beam and exiting the sensor cell as a detection beam, the first and second probe beams having respective frequencies that are approximately equal to frequencies because this allows one to split incident light at a designated ratio into two separate beams. This allows one to control the intensity of the applied laser light.
Regarding Claim 17, Anderson & Kim teach all elements of claim 16, upon which this claim depends.
Anderson teaches the sensor control system comprises: a first photodetector configured to monitor the combined optical signal at the input of the sensor cell (Fig. 4 Element 46 and paragraph 0046.); and a second photodetector configured to monitor the detection beam at the output of the sensor cell, such that the sensor control system is configured to compare the monitored combined optical signal with the monitored detection beam to factor out a relative signal path phase difference between the first and second probe beams.


Allowable Subject Matter
Claims 4-7, 12-15, & 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 4, Anderson teaches all elements of claim 3, upon which this claim depends.
Anderson does not explicitly teach the sensor control system comprises: a first photodetector configured to monitor the combined optical signal at the input of the sensor cell; and a second photodetector configured to monitor the detection beam at the output of the sensor cell, such that the sensor control system is configured to compare the monitored combined optical signal with the monitored detection beam to factor out a relative signal path phase difference between the first and second probe beams.
Regarding Claim 5, Anderson teaches all elements of claim 4, upon which this claim depends.
Anderson does not explicitly teach the sensor control system further includes a reference signal generator configured to generate a reference signal, wherein the monitored combined optical signal is compared with the reference signal to generate a first beat signal and the monitored detection beam is compared with the reference signal to generate a second beat signal, such that the sensor control system is configured to compare the monitored combined optical signal with the monitored detection beam based on comparing the first and second beat signals.
Regarding Claim 6, Anderson teaches all elements of claim 3, upon which this claim depends.
Anderson does not explicitly teach the sensor control system is configured to split the probe beam into the first probe beam, the second probe beam, and a third probe beam, the third probe beam being combined with the detection beam to determine a power associated with the first and second probe beams to stabilize a frequency associated with the Rydberg energy state of the alkali metal atoms.
Regarding Claim 7, Anderson teaches all elements of claim 3, upon which this claim depends.
Anderson does not explicitly teach a splitting signal generator configured to generate a splitting signal having a predetermined frequency through the sensor cell to provide a pair of Autler-Townes frequency-spectrum transparency peaks about the Rydberg energy state associated with the alkali metal atoms, wherein the sensor control system is configured to detect the external signal based on the phases of the first and second probe beams relative to the respective pair of Autler-Townes frequency-spectrum transparency peaks, as provided in the detection beam.
Regarding Claim 12, Anderson teaches all elements of claim 11, upon which this claim depends.
Anderson does not explicitly teach monitoring the combined optical signal at the input of the sensor cell; monitoring the detection beam at the output of the sensor cell; and comparing the monitored combined optical signal with the monitored detection beam to factor out a relative signal path phase difference between the first and second probe beams.
Regarding Claim 13, Anderson teaches all elements of claim 12, upon which this claim depends.
Anderson does not explicitly teach generating a reference signal, wherein comparing the monitored combined optical signal with the monitored detection beam comprises: comparing the monitored combined optical signal with the reference signal to generate a first beat signal; comparing the monitored detection beam is compared with the reference signal to generate a second beat signal; and comparing the monitored combined optical signal with the monitored detection beam based on comparing the first and second beat signals.
Regarding Claim 14, Anderson teaches all elements of claim 12, upon which this claim depends.
Anderson does not explicitly teach splitting the probe beam into the first probe beam, the second probe beam, and a third probe beam; combining the third probe beam with the detection beam; determining a power associated with the first and second probe beams based on the monitored detection beam; and stabilizing a frequency associated with the Rydberg energy state of the alkali metal atoms based on the power associated with the first and second probe beams.
Regarding Claim 15, Anderson teaches all elements of claim 12, upon which this claim depends.
Anderson does not explicitly teach directing the coupling beam comprises: combining a first coupling beam and a second coupling beam to generate a combined coupling beam; and providing the combined coupling beam through the sensor cell collinearly and anti- parallel with the probe beam to provide a Rydberg energy state of the alkali metal atoms.
Regarding Claim 18, Anderson teaches all elements of claim 17, upon which this claim depends.
Anderson does not explicitly teach the sensor control system further includes a reference signal generator configured to generate a reference signal, wherein the monitored combined optical signal is compared with the reference signal to generate a first beat signal and the monitored detection beam is compared with the reference signal to generate a second beat signal, such that the sensor control system is configured to compare the monitored combined optical signal with the monitored detection beam based on comparing the first and second beat signals.
Regarding Claim 19, Anderson teaches all elements of claim 16, upon which this claim depends.
Anderson does not explicitly teach the sensor control system is configured to split the probe beam into the first probe beam, the second probe beam, and a third probe beam, the third probe beam being combined with the detection beam to determine a power associated with the first and second probe beams to stabilize a frequency associated with the Rydberg energy state of the alkali metal atoms.
Regarding Claim 20, Anderson teaches all elements of claim 16, upon which this claim depends.
Anderson does not explicitly teach the coupling beam is a first coupling beam, the system further comprising a second coupling beam, wherein the first and second coupling beams are combined to form a combined coupling beam that is provided through the sensor cell to combine with the probe beam provided through the sensor cell to provide the Rydberg energy state of the alkali metal atoms.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858